                Case 1:21-cv-01070-LAP Document 14
                                                13 Filed 06/11/21
                                                         06/08/21 Page 1 of 2




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                  WC
                                  LAW OFFICES OF
                                  WILLIAM CAFARO
                                                                                          Louis M. Leon, Esq.
                                                                                                    Associate
                                                                                            ADMITTED IN NY
                                                                                   Email: lleon@cafaroesq.com

Amit Kumar, Esq.                         108 West 39th Street, Suite 602                Matthew S. Blum, Esq.
Managing Attorney                         New York, New York 10018                                Of Counsel
ADMITTED IN NY & NJ                        Telephone: 212.583.7400                          ADMITTED IN NY
Email: akumar@cafaroesq.com                 Facsimile: 212.583.7401              Email: mblum@cafaroesq.com
                                              www.cafaroesq.com
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC


                                                             June 8, 2021

   Via ECF
   Hon. Loretta A. Preska, U.S.D.J.
   United States District Court
   Southern District of New York
   500 Pearl Street, Rom 2220
   New York, New York 10007

                                 Re: Lance Mincey v. 1199/SEIU Greater New York Worker
                                 Participation Fund, Inc., et al
                                 Case No. 21-cv-01070 (LAP)

   Your Honor:

           This office has represented the Plaintiff, Lance Mincey, in this employment discrimination
   action against Defendants. We write to request a thirty (30) day stay of all deadlines in this case.

           We have been advised that Plaintiff has an open bankruptcy case before Judge Cecelia G.
   Morris in the Southern District of New York, captioned In Re: Lance C. Mincey, Case No. 17-
   37177. There is a pending application in this bankruptcy matter for the Law Offices of William
   Cafaro to be retained by Plaintiff’s estate to prosecute this discrimination case. See Exhibit 1. In
   that application, it has been requested that the Court approve the motion to employ the Law Offices
   of William Cafaro on June 14, 2021. Id. page 1. Accordingly, we ask that all deadlines in this
   case, including any future conferences or discovery deadlines/obligations, be stayed for the next
   thirty (30) days. This should provide enough time for the application in the bankruptcy matter to
   be granted and for this office to continue prosecuting this case.

           The Court has not set any deadlines in this case, other than those associated with
   participating in mandatory mediation, which is scheduled for July 9, 2021. Defendants have served
   discovery requests on Plaintiff, and the responses are due later this month. We believe the
   mediation date should remain on the calendar since this office will likely be retained as counsel by
   then. As for Plaintiff’s discovery responses and other discovery deadline, they should be stayed.



                                                       1
             Case 1:21-cv-01070-LAP Document 14
                                             13 Filed 06/11/21
                                                      06/08/21 Page 2 of 2




           We will file a status report with the Court within thirty (30) days of today, or when we are
   retained by Plaintiff’s estate, whichever is sooner. Earlier today, we reached out to Defendants’
   counsel for their input on our request, but we did not hear back from them.

          We thank the Court for its attention to this matter.


                                                        Respectfully submitted,
                                                        __/s/ ______________________
                                                        By Louis M. Leon, Esq. (LL 2057)
                                                        108 West 39th Street, Suite 602
                                                        New York, New York 10018
                                                        LLeon@cafaroesq.com



Counsel's request for a 30 day stay of all deadlines in this case is
GRANTED. Plaintiff's counsel shall file a status report with the
Court within 30 days or when counsel is retained by Plaintiff's
estate, whichever is sooner. SO ORDERED.

                                                            6/11/2021




                                                    2
